         Case 1:15-cr-00379-PKC Document 58 Filed 05/28/19 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                - v. -                                         DECLARATION

 JUAN ANTONIO HERNANDEZ ALVARADO,
    a/k/a “Tony Hernandez,”                                     S2 15 Cr. 379 (PKC)

                                         Defendant.


               I, EMIL J. BOVE III, pursuant to Title 28, United States Code, Section 1746,

declare under penalty of perjury:

               1.        I am an attorney admitted to the bar of the State of New York and the bar

of this Court, and I am one of the Assistant United States Attorneys for the Southern District of

New York responsible for this matter. I am submitting this Declaration in support of the

Government’s May 28, 2019 opposition to the defendant’s May 11, 2019 pretrial motions (Dkt.

Nos. 54-56).

               2.        Attached hereto as Exhibit A is a report of the Drug Enforcement

Administration (“DEA”) related to the November 23, 2018 arrest of the defendant.

               3.        Attached hereto as Exhibit B are toll records from November 23, 2018 for

the cellphone of DEA Special Agent Sandalio Gonzalez, which were obtained by the DEA from

AT&T.

               4.        Attached hereto as Exhibit C is a Spanish-language advice-of-rights form,

which was executed by the defendant following his arrest on November 23, 2018, and a

corresponding translation of the form.

               5.        Attached hereto as Exhibit D is an email sent by Manuel Retureta to DEA

Special Agent Stephen Fraga on November 23, 2018, at approximately 2:41 p.m.


                                                 1
         Case 1:15-cr-00379-PKC Document 58 Filed 05/28/19 Page 2 of 3


              6.      Attached hereto as Exhibit E are two emails sent by Manuel Retureta to

DEA Special Agent Sandalio Gonzalez beginning on November 23, 2018, at approximately 3:17

p.m.

              7.      Attached hereto as Exhibit F are emails exchanged between Manuel

Retureta and AUSA Matthew Laroche beginning on November 23, 2018, at approximately 2:53

p.m.

              8.      Attached hereto as Exhibit G is an application for email header data,

pursuant to Title 18, United States Code, Section 2703(d), which was filed on or about July 2,

2015 and produced to the defendant on or about March 19, 2019.

              9.      Attached hereto as Exhibit H is an application for email header data,

pursuant to Title 18, United States Code, Section 2703(d), which was filed on or about December

12, 2018 and produced to the defendant on or about March 19, 2019.

              10.     Attached hereto as Exhibit I is an application for a search warrant, which

was filed on or about December 11, 2018 and produced to the defendant on or about March 19,

2019.

              11.     Attached hereto as Exhibit J is a May 16, 2019 article from the Washington

Post, titled “Honduran president’s brother admits to knowing drug lords.”




                                               2
          Case 1:15-cr-00379-PKC Document 58 Filed 05/28/19 Page 3 of 3


               12.     Attached hereto as Exhibit K is a May 15, 2019 article from the website

Insight Crime, www.insightcrime.org, titled “Testimony Brings Honduras President Closer to

Brother’s Drug Trade Ties.”

               I declare under penalty of perjury that, to the best of my knowledge, the foregoing

information is true and correct.

Dated:         New York, New York
               May 28, 2019

                                                    By:           /s/
                                                            Emil J. Bove III
                                                            Assistant United States Attorney




                                                3
